Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44, 55, 56, 164-168 stand rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Montelaro, US 8,071,540.

	Montelaro discloses peptide SEQ ID NO: 1 as well as a peptide comprising SEQ ID NO: 1, see SEQ ID NO: 10 and 11, as well as the STN search report for other peptides found searching SEQ ID NO: 1. The peptide is antimicrobial, inclusive of bacteria, fungus, and viruses, see Abstract, for example.  Claims 55, 56 & 153-155, and 168 are inherent properties of the 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 and 10 of the remarks filed 02/19/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The arguments are to a “unit dose,” which is simply and amount. There is nothing novel in the final composition as it is simply an amount, a dose. An amount of a unit dose is still the compound, and the amount does not render the known compound, or undefined compositions, patentable.  Lastly, properties are inherent to the compound and composition. Discovering and/or finding a new property does not render a known compound patentable. The rejection is maintained. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 44, 55, 56, 153-162, 164-168, and 171-173 stand rejected under 35 U.S.C. 103 as being unpatentable over Montelaro, US 8,071,540 in view of Hachem, Antimicrob Agents Chemother, EDTA as an adjunct antifungal agent for invasive pulmonary aspergillosis in a rodent model, 2006 May;50(5):1823-7.

The instant invention is drawn to an antimicrobial (bacterial and fungal) of the known peptides of Claim 44.

Montelaro discloses peptide SEQ ID NO: 1 as well as a peptide comprising SEQ ID NO: 1, see SEQ ID NO: 10 and 11, as well as the STN search report for other peptides found searching SEQ ID NO: 1. The peptide is antimicrobial, inclusive of bacteria, fungus, and viruses, see Abstract, for example.  Claims 54-56 & 153-155, and 168 are inherent properties of the compound and compositions. The diluents and additional components of Claims 161 and 164-168 can be found in columns 24 and 25 of the PG Publication, i.e, diluent, PEG, phenol, and in the forms of tablets, liquids, and syrup (liquid), etc ….

The difference between what is taught by the prior art and that instantly claimed is that while Montelaro teaches the antimicrobial peptides as describe above, Montelaro does not teach a chelator.

Hachem discloses the EDTA as a chelator that also has antifungal activity, see Abstract and Introduction.

It would have been obvious to one of ordinary skill in the art to combine the antimicrobial peptides with EDTA as taught by the two prior art references.  One would have been motivated to do so given they have a common antifungal activity, and EDTA has additional 

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. 


The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components Claims 160-162 because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating 

Further, although the claim recites a kit, no positive recitation of the kit ingredients/elements distinguishes the claim over the references, the references read on the claimed kit.  It is a well-known convention in the art to place the recited elements in a kit for the advantages of convenience and economy and are well known and available to the ordinarily skilled artisan.

The printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	
It is noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03.
The syringe, also a container is intended use as it is in the form to which the composition is to be administered.

Kits are simply commonplace in the medicinal and pharmaceutical arts that the mere addition of the term to the claim does not impart any patentable weight. Their method of making is well knows in placing items in a container, to which a syringe is also a container. 


The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (G) is very relevant to the instant invention.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 44, 55, 56, 153-168, 171-173 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montelaro, US 8,071,540 in view of Hachem, Antimicrob Agents Chemother, EDTA as an adjunct antifungal agent for invasive pulmonary aspergillosis in a rodent model, 2006 May;50(5):1823-7, and further in view of Perry, Abstract 1010, The Journal of Heart and Lung Transplantation, Vol 35, No 4S, April 2016. 

The references of Montelaro, US 8,071,540 in view of Hachem, Antimicrob Agents Chemother, EDTA as an adjunct antifungal agent for invasive pulmonary aspergillosis in a rodent model, 2006 May;50(5):1823-7 have been discusses supra with respect to their motivation to combine and reasonable expectation of success in producing the instantly claimed invention.



It would have been obvious to one of ordinary skill in the art to add cysteamine as taught by Perry.  One would have been motivated to so given that the instant peptides have antimicrobial properties, and it is obvious to combine two compounds that have the same properties, see In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) set forth above. One would have had a reasonable expectation of success in as these two compounds have the same activity and the same benefit.  	From the teachings of the references supra, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, and the invention as claimed, is rejected under 35 U.S.C. 103(a).

Claims 44, 55, 56, 153-173 (all claims) are rejected under 35 U.S.C. 103(a) as being unpatentable over Montelaro, US 8,071,540, in view of Hachem, Antimicrob Agents Chemother, EDTA as an adjunct antifungal agent for invasive pulmonary aspergillosis in a rodent model, 2006 May;50(5):1823-7, Perry, Abstract 1010, The Journal of Heart and Lung Transplantation, Vol 35, No 4S, April 2016, and Watt, US 2011/0262508.

The references of Montelaro, Hachem, and Perry have been discusses supra with respect to their motivation to combine and reasonable expectation of success in producing the instantly claimed invention.

Watt teaches antimicrobial peptides in combination with vancomycin and clindamycin, for example, see paragraph [0314].

It would have been obvious to one of ordinary skill in the art to combine the antimicrobial peptides as taught by the references above to include vancomysin.  One would have been motivated to do to given they have a common antimicrobial activity. One would have had a reasonable expectation of success in using two or three antimicrobial in the treatment of infections. From the teachings of the references supra, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, and the invention as claimed, is rejected under 35 U.S.C. 103(a).

Applicant’s Arguments
Applicant’s arguments are found on page(s) 10-13 of the remarks filed 02/19/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Arguments from the 102 rejection are presented for the 103, but are rebutted by the same arguments presented above, i.e., unit does. Further, dose optimization is a must in the pharmaceutical arts, as argued above, and one of skill in the art would have .	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 44, 55, 56, 153, 154, 156-173 (all claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to 70% and above homology and metabolites of the peptides of Claim 44.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:


(5) Method of making the claimed invention:
Standard peptide synthesis. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 44 and the dependent claims are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound claimed by homology. 
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.



Peptide
There are 12 example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function.  While having written description for the peptides identified in the specification, tables, and/or examples, there is insufficient description of peptides under homology that would allow one of skill in the art to practice the invention as claimed. At [0059], applicants disclose “[t]he term “homology” can refer to a % identity of a polypeptide to a reference polypeptide.” However, Pearson, Curr Protoc Bioinformatics. 2013, pages 1-9 teaches “… homologous sequences do not always share significant sequence similarity; there are thousands of homologous protein alignments that are not significant, but are clearly homologous based on statistically significant structural similarity or strong sequence similarity to an intermediate sequence. Thus, when a similarity search finds a statistically significant match, we can confidently infer that the two sequences are homologous; but if no statistically significant match is found in a database, we cannot be certain that no homologs are present,” see page 2. Further, “[h]omologous sequences have similar structures, and frequently, they have similar functions as well. But the relationship between homology and function is less predictable, both because a single protein structure can have multiple functions (does chymotrypsin have a different “function” from trypsin?) and because the concept of “function” is more ambiguous (the same enzyme have “different” roles in two tissues because of different concentrations of substrates).”
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")


Metabolite
Applicants speak to metabolites from the peptides but have not exemplified any. A metabolite is understood as a degradation product, an outcome of enzymatic processes, see Lim, A Nonradioactive Approach to Investigate the Metabolism of Therapeutic Peptides by Tagging with 127I and Using Inductively-Coupled Plasma Mass Spectrometry Analysis Drug Metab Dispos 43:17–26, January 2015, and the process of metabolic degradation in Fig. 6. However, no such data has been achieved to claim a metabolized fragments that is active. The field of endeavor is an active one, and it reasonably expected that these peptides will be metabolized, but no fragments have been described.

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 55, 56, 153, 154, 156-173 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 66, 68-70, 153-174 of 16/490,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of using the same peptides in the ‘164 application anticipates the instant invention. The ‘164 is drawn to using SEQ ID NO:1, along with metabolites and percent homology, for the purpose of treating a bacterial infection. The peptides are known to be antimicrobials (antibacterial and antifungal), and their properties anticipate or render obvious their intended use. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 13-14 of the remarks filed 02/19/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The argument is that a prima facie case has not been made. It is believed that the method of using the peptide anticipates, or renders obvious, the product used. The rejection is maintained. 

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US 20090053278 discloses SEQ ID NO: 15 as SEQ ID NO: 173.

US 20020188102 discloses SEQ ID NO: 16 as SEQ ID NO: 9.

US 20110258713 discloses SEQ ID NO: 17 as SEQ ID NO: #44. SEQ ID NO: 17 within the claimed percent homology is found in SEQ ID NO: 44 of the same reference. 

US 20090053278 discloses SEQ ID NO: 18 as SEQ ID NO: 184.

US 20020188102 discloses SEQ ID NO: 19 as SEQ ID NO: 5, and is 88% identical (homology) with the instant SEQ ID NO:1

US 20090099533 discloses SEQ ID NOs: 20, 22, and 24 as SEQ ID NOs: 15, 11, and 8 respectively.

US20020188102 discloses SEQ ID NO: 21 as SEQ ID NO: 6.

US 20030036627 (IDS) discloses SEQ ID NO: 23 as SEQ ID NO: 7.

US 20020169279 discloses SEQ ID NO: 25 as SEQ ID NO: 11.

US 6,887,847 is also a reference teaching the instant peptides from the same author applied above.

The peptides listed are not a complete listing for every peptide in the corresponding patent or PG Pub, but is a teaching that the remaining peptides claimed are known in the prior art and can be substituted in the already made 102 or 103 rejection. Further, regarding homology, and Applicant’s teaching that homology can mean identity, the instant SEQ ID NOs: 19 and 1 (both known in the prior art) differ by three amino acids, and are 88% identical. By Applicants defining homology can mean identity, US 20020188102 can be applied as prior art for a homologous protein.  

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654



	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654